Title: From Thomas Jefferson to United States Senate, 3 March 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     Mar. 3. 1805.
                  
                  
                     The Senate of the United States 
                     
                  
                   I nominate Thomas Hill Williams of the Missisipi territory to be Register of the land office West of Pearl river.
                  
                     Th: Jefferson 
                     
                     
                  
               